 



Exhibit 10.2
(LOGO) [d39815d3981501.gif]
REVOLVING PROMISSORY NOTE

      $30,000,000.00   September 18, 2006

     For value received, CRAFTMADE INTERNATIONAL, INC., a Delaware corporation
(“Borrower”, whether one or more) does hereby promise to pay to the order of THE
FROST NATIONAL BANK (“Lender”), at P.O. Box 1600, San Antonio, Texas 78296, or
at such other address as Lender shall from time to time specify in writing, in
lawful money of the United States of America, the sum of THIRTY MILLION AND
NO/100 DOLLARS ($30,000,000.00), or so much thereof as from time to time may be
disbursed by Lender to Borrower under the terms of that certain Second Amended
and Restated Loan Agreement dated of even date herewith between Borrower and
Lender (the “Loan Agreement”), and be outstanding, together with interest from
date hereof on the principal balance outstanding from time to time as
hereinafter provided. Interest shall be computed on a per annum basis of a year
of 360 days and for the actual number of days elapsed, unless such calculation
would result in a rate greater than the highest rate permitted by applicable
law, in which case interest shall be computed on a per annum basis of a year of
365 days or 366 days in a leap year, as the case may be.
     1. Payment Terms. Interest only on amounts outstanding hereunder shall be
due and payable monthly as it accrues, on the first day of each and every
calendar month, beginning September 1, 2006, and continuing regularly and
monthly thereafter until September 1, 2009, when the entire amount hereof,
principal and interest then remaining unpaid, shall be then due and payable;
interest being calculated on the unpaid principal each day principal is
outstanding and all payments made credited to any collection costs and late
charges, to the discharge of the interest accrued and to the reduction of the
principal, in such order as Lender shall determine.
     2. Late Charge. If a payment is made 10 days or more late, Borrower will be
charged, in addition to interest, a delinquency charge of (i) 5% of the unpaid
portion of the regularly scheduled payment, or (ii) $250.00, whichever is less.
Additionally, upon maturity of this Note, if the outstanding principal balance
(plus all accrued but unpaid interest) is not paid within 10 days of the
maturity date, Borrower will be charged a delinquency charge of (i) 5% of the
sum of the outstanding principal balance (plus all accrued but unpaid interest),
or (ii) $250.00, whichever is less. Borrower agrees with Lender that the charges
set forth herein are reasonable compensation to Lender for the handling of such
late payments.
     3. Interest Rate. Interest on the outstanding and unpaid principal balance
hereof will be computed at a per annum rate as provided in the Loan Agreement.
     4. Default Rate. Matured unpaid principal and interest shall bear interest
from date of maturity until paid at the highest rate permitted by applicable
law, or if no such maximum rate is established by applicable law, at the rate
stated above plus five percent (5%) per annum.
     5. Revolving Line of Credit. Under the Loan Agreement, Borrower may request
advances and make payments hereunder from time to time, provided that it is
understood and agreed that the aggregate principal amount outstanding from time
to time hereunder shall not at any time exceed $30,000,000.00. The unpaid
balance of this Note shall increase and decrease with

1



--------------------------------------------------------------------------------



 



each new advance or payment hereunder, as the case may be. This Note shall not
be deemed terminated or canceled prior to the date of its maturity, although the
entire principal balance hereof may from time to time be paid in full. Borrower
may borrow, repay and re-borrow hereunder. All payments and prepayments of
principal or interest on this Note shall be made in lawful money of the United
States of America in immediately available funds, at the address of Lender
indicated above, or such other place as the holder of this Note shall designate
in writing to Borrower. If any payment of principal or interest on this Note
shall become due on a day which is not a Business Day (as hereinafter defined),
such payment shall be made on the next succeeding Business Day and any such
extension of time shall be included in computing interest in connection with
such payment. As used herein, the term “Business Day” shall mean any day other
than a Saturday, Sunday or any other day on which national banking associations
are authorized to be closed. The books and records of Lender shall be prima
facie evidence of all outstanding principal of and accrued and unpaid interest
on this Note.
     6. Prepayment. Borrower reserves the right to prepay, prior to maturity,
all or any part of the principal of this Note without penalty. Any prepayments
shall be applied first to accrued interest and then to principal. Borrower will
provide written notice to the holder of this Note of any such prepayment of all
or any part of the principal at the time thereof. All payments and prepayments
of principal or interest on this Note shall be made in lawful money of the
United States of America in immediately available funds, at the address of
Lender indicated above, or such other place as the holder of this Note shall
designate in writing to Borrower. All partial prepayments of principal shall be
applied to the last installments payable in their inverse order of maturity.
     7. Default. It is expressly provided that upon default in the punctual
payment of this Note or any part hereof, principal or interest, as the same
shall become due and payable, or upon the occurrence of an event of default
specified in any of the other Loan Documents (as defined below), the holder of
this Note may, at its option, without further notice or demand, (i) declare the
outstanding principal balance of and accrued but unpaid interest on this Note at
once due and payable, (ii) refuse to advance any additional amounts under this
Note, (iii) foreclose all liens securing payment hereof, (iv) pursue any and all
other rights, remedies and recourses available to the holder hereof, including
but not limited to any such rights, remedies or recourses under the Loan
Documents, at law or in equity, or (v) pursue any combination of the foregoing;
and in the event default is made in the prompt payment of this Note when due or
declared due, and the same is placed in the hands of an attorney for collection,
or suit is brought on same, or the same is collected through probate, bankruptcy
or other judicial proceedings, then the Borrower agrees and promises to pay all
costs of collection, including reasonable attorney’s fees.
     8. No Usury Intended; Usury Savings Clause. In no event shall interest
contracted for, charged or received hereunder, plus any other charges in
connection herewith which constitute interest, exceed the maximum interest
permitted by applicable law. The amounts of such interest or other charges
previously paid to the holder of the Note in excess of the amounts permitted by
applicable law shall be applied by the holder of the Note to reduce the
principal of the indebtedness evidenced by the Note, or, at the option of the
holder of the Note, be refunded. To the extent permitted by applicable law,
determination of the legal maximum amount of interest shall at all times be made
by amortizing, prorating, allocating and spreading in equal parts during the
period of the full stated term of the loan and indebtedness, all interest at any
time contracted for, charged or received from the Borrower hereof in connection
with the loan and indebtedness evidenced hereby, so that the actual rate of
interest on account of such indebtedness is uniform throughout the term hereof.

2



--------------------------------------------------------------------------------



 



     9. Security. This Note has been executed and delivered pursuant to the Loan
Agreement, and is secured by, inter alia, the following:
     (a) a Security Agreement, of even date herewith, by and between Trade
Source International, Inc., a Delaware corporation, and Lender, covering certain
collateral as more particularly described therein;
     (b) a Security Agreement, of even date herewith, by and between Durocraft
International, Inc., a Texas corporation, and Lender, covering certain
collateral as more particularly described therein;
     (c) a Security Agreement, of even date herewith, by and between Design
Trends, LLC, a Delaware limited liability company, and Lender, covering certain
collateral as more particularly described therein;
     (d) a Security Agreement, of even date herewith, by and between Prime/Home
Impressions, LLC, a North Carolina limited liability company, and Lender,
covering certain collateral as more particularly described therein; and
     (e) a Security Agreement, of even date herewith, by and between Borrower
and Lender, covering certain collateral as more particularly described therein;
     This Note, the Loan Agreement and all other documents evidencing, securing,
governing, guaranteeing and/or pertaining to this Note, including but not
limited to those documents described above, are hereinafter collectively
referred to as the “Loan Documents.” The holder of this Note is entitled to the
benefits and security provided in the Loan Documents.
     10. Joint and Several Liability; Waiver. Each maker, signer, surety and
endorser hereof, as well as all heirs, successors and legal representatives of
said parties, shall be directly and primarily, jointly and severally, liable for
the payment of all indebtedness hereunder. Lender may release or modify the
obligations of any of the foregoing persons or entities, or guarantors hereof,
in connection with this loan without affecting the obligations of the others.
All such persons or entities expressly waive presentment and demand for payment,
notice of default, notice of intent to accelerate maturity, notice of
acceleration of maturity, protest, notice of protest, notice of dishonor, and
all other notices and demands for which waiver is not prohibited by law, and
diligence in the collection hereof; and agree to all renewals, extensions,
indulgences, partial payments, releases or exchanges of collateral, or taking of
additional collateral, with or without notice, before or after maturity. No
delay or omission of Lender in exercising any right hereunder shall be a waiver
of such right or any other right under this Note.
     11. Texas Finance Code. In no event shall Chapter 346 of the Texas Finance
Code (which regulates certain revolving loan accounts and revolving tri-party
accounts) apply to this Note. To the extent that Chapter 303 of the Texas
Finance Code is applicable to this Note, the “weekly ceiling” specified in such
article is the applicable ceiling; provided that, if any applicable law permits
greater interest, the law permitting the greatest interest shall apply.
     12. Governing Law, Venue. This Note is being executed and delivered, and is
intended to be performed in the State of Texas. Except to the extent that the
laws of the United States may apply to the terms hereof, the substantive laws of
the State of Texas shall govern the validity, construction, enforcement and
interpretation of this Note. In the event of a dispute involving this

3



--------------------------------------------------------------------------------



 



Note or any other instruments executed in connection herewith, the undersigned
irrevocably agrees that venue for such dispute shall lie in any court of
competent jurisdiction in Bexar County, Texas.
     13. Purpose of Loan. Borrower agrees that no advances under this Note shall
be used for personal, family or household purposes, and that all advances
hereunder shall be used solely for business, commercial, investment, or other
similar purposes.
     14. Captions. The captions in this Note are inserted for convenience only
and are not to be used to limit the terms herein.
     15. Financial Information. Borrower agrees to promptly furnish such
financial information and statements, including financial statements in a format
acceptable to Lender, lists of assets and liabilities, agings of receivables and
payables, inventory schedules, budgets, forecasts, tax returns, and other
reports with respect to Borrower’s financial condition and business operations
as Lender may request from time to time. This provision shall not alter the
obligation of Borrower to deliver to Lender any other financial statements or
reports pursuant to the terms of any other loan documents executed in connection
with this Note.
     16. Renewal and Extension. This Note is given, in part, in renewal and
extension, but not extinguishment, of all amounts left owing and unpaid on that
certain Revolving Promissory Note dated November 6, 2001 executed and delivered
by Borrower and payable to the order of Lender in the original principal amount
of $20,000,000.00 and that certain Promissory Note dated February 25, 2005
executed by Borrower and payable to the order of Lender in the original
principal amount of $3,000,000.00.

            BORROWER:

CRAFTMADE INTERNATIONAL, INC.,
a Delaware corporation
      By:   /s/ Brad Heimann         Brad Heimann, President             

4